  4:19-cr-03080-JMG-CRZ Doc # 64 Filed: 12/22/20 Page 1 of 1 - Page ID # 162




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                          4:19CR3080

     vs.
                                                        ORDER
DANE HUNTER GIESCHEN,

                 Defendant.


     IT IS ORDERED:

     1)     Defendant’s motion for temporary modification of pretrial release,
           Filing No. 63), is granted.

     2)     Defendant is permitted to travel to Brule, Nebraska to be with his
           grandparents for two days over the Christmas holiday.

     3)      Before departing to Brule, Nebraska, Defendant shall provide
           information to pretrial services outlining contact numbers, and
           his transportation and lodging arrangements for the trip.



     December 22, 2020.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
